Case 1:20-cv-01710-BAH Document 17-2 Filed 07/01/20 Page 1 of 4




Exhibit A
6/30/2020                                    Case 1:20-cv-01710-BAH      Document
                                                               Open Technology Fund Mail - 17-2     Filed 07/01/20
                                                                                           Re: New limitations                 Page 2 of 4
                                                                                                               on grantee operations




()          OPEN
            TECHNOLOGY
            FUND
                                                                                                                                            Lauren Turner <lauren@opentech.fund>



  Re: New limitations on grantee operations
  1 message

  Lauren Turner <lauren@opentech.fund>                                                                                                                      Fri, Jun 26, 2020 at 6:18 PM
  To: Grant Turner <GTurner@usagm.gov>
  Cc: Heidi Pilloud <heidi@opentech.fund>

    Dear Grant,

    Thank you for this update. We are pleased that the freeze has been lifted.

    In accordance with this update, and consistent with statements made by CEO Pack's counsel during the hearing today, it is our expectation that USAGM will
    immediately release OTF's remaining FY2020 resources - totaling $11,047,128 - as outlined in our grant agreement (see attached). Given that this transfer has
    already been delayed by over a week and has stalled OTF's operations, the release of these funds has now become urgent. As such, we ask that you release these
    funds as soon as possible and no later than Wednesday, July 1.

    I have also attached our funding request, previously submitted by Heidi to the budget office.

    Best,
    Lauren

    On Fri, Jun 26, 2020 at 1:06 PM Grant Turner <GTurner@usagm.gov> wrote:
       Hello all,

       There is no freeze in funding. You may continue taking each of the following actions identiﬁed in my email of June 9, 2020, pursuant to the
       terms of your grant agreements and notwithstanding my instructions in that email: (1) obligations for new contracts or extensions of any
       contract; (2) all personnel actions relating to hiring or promotion, and excluding retirements; and (3) all technical migrations.

       Best,
       Grant

       Get Outlook for iOS

       From: Grant Turner <GTurner@usagm.gov>
       Sent: Tuesday, June 9, 2020 12:15 PM
       To: Bay Fang; Alberto Fernandez; Jamie Fly; Libby Liu
       Cc: John Barkhamer; Thomas Layou; David Kligerman; Daniel Hanlon; Diane Cullo
       Subject: New limitations on grantee operations

       Hi All,


https://mail.google.com/mail/u/0?ik=5e9d7aa405&view=pt&search=all&permthid=thread-f%3A1669112368355424825%7Cmsg-a%3Ar1419438807644806973&simpl=msg-a%3Ar1419438807644806973&mb=1       1/3
6/30/2020                                    Case 1:20-cv-01710-BAH      Document
                                                               Open Technology Fund Mail - 17-2     Filed 07/01/20
                                                                                           Re: New limitations                 Page 3 of 4
                                                                                                               on grantee operations
       We received word from the White House personnel ofﬁce that Mr. Pack was appointed and sworn into ofﬁce yesterday. This morning Michael
       sent out a couple of instructions for our federal operations which he would like extended to the grantees as well.

       I’ve passed this along to John Barkhamer and Thom, who will be in touch through the regular CFO channels, but I wanted to share the
       restrictions below with you directly.

       Effective immediately, there is a freeze on the following actions: (1) obligations for new contracts or extensions of any contract; (2) all personnel
       actions relating to hiring or promotion, and excluding retirements, and (3) all technical migrations.

       If you believe it is necessary to move on any of these matters immediately, please bring the matter to the attention of the the grants team in the
       CFO’s shop with a written justiﬁcation for the basis for such action and we will work with the CEO to clear.

       There may be more instructions coming from Thom, on how/whether to formalize this through the grant agreement, but I quickly wanted to share the limitations.

       Best,
       Grant

       Get Outlook for iOS


    --
    Lauren Turner
    General Counsel
    Open Technology Fund
    lauren@opentech.fund
    Ph/Signal: +1 202.492.0652



    CONFIDENTIAL COMMUNICATION

    This e-mail message is intended only for the use of the addressee and

    may contain information that is privileged and confidential. Any

    unauthorized dissemination, distribution, or copying is strictly prohibited.




     2 attachments
            OTF FY20 Grant Agreement Amdt. 002 - FAIN OT01-20-GO-00001 Updated 06 24 20 (1).pdf
            385K
            2020_05_OTF Q4 Funding Request.pdf
            171K
https://mail.google.com/mail/u/0?ik=5e9d7aa405&view=pt&search=all&permthid=thread-f%3A1669112368355424825%7Cmsg-a%3Ar1419438807644806973&simpl=msg-a%3Ar1419438807644806973&mb=1   2/3
6/30/2020                                    Case 1:20-cv-01710-BAH      Document
                                                               Open Technology Fund Mail - 17-2     Filed 07/01/20
                                                                                           Re: New limitations                 Page 4 of 4
                                                                                                               on grantee operations




https://mail.google.com/mail/u/0?ik=5e9d7aa405&view=pt&search=all&permthid=thread-f%3A1669112368355424825%7Cmsg-a%3Ar1419438807644806973&simpl=msg-a%3Ar1419438807644806973&mb=1   3/3
